Citation Nr: 0903402	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  97-32 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
gunshot wound of the right arm with brachial plexus injury 
and ankylosis of three fingers, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for residuals, 
gunshot wound of the right arm with damage to Muscle Groups V 
and VI, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals, 
gunshot wound of the right arm with damage to Muscle Group II 
and right shoulder involvement, currently evaluated as 20 
percent disabling.

4.  Entitlement to an effective date for a total rating based 
on unemployability due to service-connected disabilities 
(TDIU) prior To November 27, 1992.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had World War II service, from June 1944 to April 
1946.  This appeal to the Board of Veterans Appeals (the 
Board) is from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, The Philippines.

In an August 1996 decision, the Board remanded the issues 
pertaining to increased ratings for gunshot wound residuals, 
as well as entitlement to a TDIU.  The RO subsequently 
granted the TDIU.  The veteran disagreed with the effective 
date assigned.

The veteran was scheduled to testify at a formal hearing at 
the RO in September 2005; however, he later indicated in 
writing that he was satisfied with the informal conference 
held in lieu thereof, and repeated his intention that he was 
pursuing his appeal on the issues shown on the front cover of 
this decision.

In June 2006 the Board remanded the instant issues for 
additional development of the record and further 
consideration by the RO.




FINDINGS OF FACT

1.  Residuals of a gunshot wound of the right arm with 
brachial plexus injury are manifested by neuralgia, neuritis, 
and ankylosis of the long, ring, and little fingers of the 
right hand.

2.  Residuals of a gunshot wound of the right arm with damage 
to Muscle Groups V and VI are manifested by no more than 
moderate disability of Muscle Group V and moderate disability 
of Muscle Group VI.

3.  Residuals of a gunshot wound of the right arm with damage 
to Muscle Group II and right shoulder involvement are 
manifested by no more than moderate disability.

4.  As of October 1950, the veteran is in receipt of a 
combined evaluation of 60 percent for disabilities stemming 
from a common etiology.

5.  An informal claim for a TDIU was received by VA on 
October 21, 1992, in the form of a VA outpatient treatment 
record.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the residuals of a gunshot wound of the right arm with 
brachial plexus injury have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8512, 5222 (1997) (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound of the right arm with damage 
to Muscle Groups V and VI have not been met.  38 U.S.C.A. §§ 
1155; 38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306 (1997) 
(2008).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of gunshot wound of the right arm with damage 
to Muscle Group II and right shoulder involvement have not 
been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.73, Diagnostic 
Code 5302 (1997) (2008).

4.  The criteria for an effective date of October 21, 1992 
for the grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in September 2004 told the veteran that VA 
would make reasonable efforts to assist him in obtaining 
evidence supportive of his claim.  He was told that 
he should submit or identify evidence showing that his 
service-connected disabilities had become worse.  The 
evidence of record was listed and the veteran was told how VA 
would assist him in obtaining additional pertinent evidence.  

A June 2006 letter also solicited evidence showing that the 
service-connected disabilities had increased in severity, and 
discussed the various types of evidence that might 
demonstrate worsening of the disabilities.  The veteran was 
asked to identify non-VA providers of treatment.  He was also 
asked to submit any pertinent evidence in his possession.  
This letter advised the veteran of the manner in which VA 
determines disability ratings and effective dates.

In July 2007 the veteran was advised of the status of his 
claim.  

In July 2008 the veteran was provided with the specific 
diagnostic criteria pertaining to his service-connected 
gunshot wound residuals.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations were 
adequate.  They were performed by neutral, skilled providers 
who accurately recited the veteran's history and provided in 
depth examinations of his functional capability.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.


Factual Background

Available service medical records indicate that the veteran 
sustained a gunshot wound to the right arm in March 1945.  He 
was given first aid and transferred to a Base Hospital at 
Camp Spencer.  In May 1945 he was discharged and returned to 
his unit.  On examination for disability discharge in April 
1946, the veteran had a linear scar on the upper third of his 
right arm on the posterolateral surface, which was about one 
centimeter long.  The veteran complained of pain over the 
extreme surface of his forearm and along the lower third.  He 
could not flex his fingers completely.  He complained of pain 
at the exit wound downwards to the elbow.  X-rays indicated 
no fracture of the right humerus.  The diagnosis was 
inability to flex the right hand completely and pain along 
the exterior surface of the right forearm secondary to 
through and through gunshot wound of the upper third of the 
right arm.  The veteran was found to be unfit for duty due to 
the disability and was given a disability discharge.

Examination in February 1976 revealed two scars on the 
proximal right arm, the residuals of a through-and-through 
gunshot wound.  The examiner noted that the point of entry 
was at the posterior aspect of the proximal third of the 
right arm and was non-adherent and non-tender.  He indicated 
that there was injury to the triceps muscle (muscle group 
VI).  The point of exit was at the antero-medial aspect of 
the proximal third of the right arm, and was slightly 
depressed but non-adherent and non-tender.  There was injury 
to the biceps brachailis (muscle group V).  Abduction of the 
shoulder was limited to 85 degrees and forward flexion was to 
90 degrees.  Flexion of the elbow was 110 degrees and there 
was zero degrees of extension.  There was no limitation of 
motion of the right wrist.  There was limitation of extension 
of the thumb, middle, ring, and little fingers.  Neurological 
examination revealed a brachial plexus injury to the right 
upper extremity.  The examiner noted that there was weakness 
of extension and flexion of the fingers, absent biceps jerk, 
inability to raise the upper extremity completely, and not 
atrophy.  

VA examination in November 1978 resulted in a diagnosis of 
residuals of through-and-through gunshot wound to the right 
arm with healed scars and injury to muscle groups II, V, and 
VI with limitation of motion of the right shoulder, right 
elbow and fingers of the right hand.  Neurological 
examination noted questionable weakness of the right upper 
extremity with no atrophy.  

Examination in February 1982 resulted in essentially the same 
findings.

In October 1992 the veteran was seen by a VA provider with 
complaints of right shoulder pain of many years' duration.  
Physical examination revealed normal range of motion with 
pain on full extension.  Strength was 4/5.  There was 
decreased sensory to sharp and light touch of the fourth and 
fifth right digits.  Deep tendon reflexes were absent in the 
right upper extremity.  

In November 1992 the veteran presented to a VA rehabilitation 
medicine service clinic with complaints of chronic shoulder 
pain.  He reported burning pain at the right posterior 
shoulder radiating down to his fingers.  

The veteran was hospitalized at a VA facility in December 
1992.  The discharge summary notes that he was admitted for 
evaluation of right shoulder and arm pain and right arm 
weakness.  The author indicated that the veteran sustained a 
gunshot wound which entered along the superior posterior 
border of the right arm into the belly of the triceps and 
exited at the anterior surface of the biceps in an oblique 
projectile motion.  The veteran denied any surgery and stated 
that there were no fragments left in the area.  He stated 
that he initially had right wrist drop and pain in the area 
and because of weakness began to use his left hand for 
activities of daily living.  He reported that over time, he 
was able to move his right hand only minimally and continued 
to have pain along the dorsal medial surface of the right arm 
extending from the digits to his shoulder.  The provider 
noted that it was clear that the veteran had not been using 
the right arm, though there was no atrophy revealed on 
examination.  He indicated that the veteran did have weakness 
with some pain limitation in the right proximal muscles.  
Biceps, triceps, and brachial radialis were 4/5 in strength, 
and the distal musculatures were grossly 3/5.  Wrist 
extension on admission was 2/5, and on discharge it was at 
least 3+/5.  The veteran had significant sensory changes with 
decreased pinprick at the levels of C5-T1 and decreased 
subjective light touch along those dermatomes.  

A June 1993 VA neurosurgery note indicates that motor testing 
showed poor effort throughout and that there was marked 
weakness with right wrist extension and of the interossei 
muscles of the right hand.  Sensory testing was extremely 
inconsistent and there were no gross deficits elicited with 
light touch or pinprick.  Deep tendon reflexes were decreased 
in the right upper extremity but were otherwise normal.  

A VA muscles examination was conducted in June 1993.  Muscle 
atrophy was not found on physical examination.  The examiner 
indicated that the muscles penetrated included the right 
medial biceps and the right lateral brachailis.  There was no 
damage to tendons, bones or joints.  Scars were described as 
a one inch scar at the anteromedial proximal biceps and a one 
inch scar a the lateral upper arm.  There were no adhesions 
and no damage to tendons was found.  The examiner noted poor 
effort on the right diffusely, including rotator cuff muscles 
proximal to the gunshot wound.  There was no evidence of pain 
or muscle hernia.  

On VA joints examination in June 1993 the examiner noted 
decreased right shoulder range of motion, probably due to the 
scar at the site of an old gunshot wound.  

On VA joints examination in March 1995 there was no swelling 
or deformity.  Range of motion testing of the right shoulder 
revealed zero degrees of extension, 100 degrees of flexion, 
30 degrees of rotation, 100 degrees of abduction, and 20 
degrees of adduction.  Range of motion testing of the right 
elbow revealed zero degrees of extension and 140 degrees of 
flexion.  The diagnosis was healed scars of the right, 
residuals of through-and-through gunshot wound with injury to 
muscle groups V, VI, and II with limitation of motion of the 
right elbow and shoulder, and favorable ankylosis of three 
fingers.  Arthritis of both hands was also noted.

The report of a VA muscles examination in March 1995 
indicates that there was injury to muscle groups II, V, and 
VI.  Scars were as previously described.  They were well 
healed and nonadherent.  The diagnosis was healed scars of 
the right arm, residuals of through-and-through gunshot wound 
with injury to muscle groups V, VI, and II with limitation of 
motion  of the right shoulder and elbow, with favorable 
ankylosis of three fingers.

The report of a March 1995 VA hand examination indicates that 
the veteran was unable to grasp small objects, especially 
with the middle, ring, and little fingers.  The right thumb 
could approximate the middle, ring, and small fingers and 
could approximate the median transverse fold of the palm by 
one half inch.  The veteran could carry five pounds in the 
right hand for about two to three minutes.  The examiner 
noted that the veteran had limitation in lifting, carrying, 
or transporting loads, and also had limitation in repetitive 
action or movement of his hands and fingers.

On VA neurological examination in September 1996, the veteran 
complained of pain over the right shoulder joint and wrist.  
Objectively, there was weakness on dorsiflexion of the right 
wrist, and pronation, supination, adduction, and abduction of 
the hand was impaired.  There was hypoesthesia of the right 
upper extremity.  Reflexes were decreased.  The diagnosis was 
radiculopathy of C6 and C7 bilaterally.

On VA neurological examination in May 1997, there was 
weakness of the right upper extremity with decreased flexion 
of the right wrist.  There was no atrophy.  Sensory 
examination revealed hypoesthesia of the right upper 
extremity and chest 
wall.  Objectively, there was weakness of flexion at the 
elbow and dorsiflexion of the right wrist.  There was 
hypoesthesia of the entire right upper extremity.  The 
diagnostic impression was C5/C6 injury on the right.

A VA scars examination was carried out in August 2004.  The 
examiner noted a healed scar of the upper portion of the 
right arm from the posterior axillary fold, measuring about 
one half by one centimeter.  This scar was slightly 
depressed, non-adherent, and non-tender.  Another scar was 
noted on the upper portion of the right arm at the anterior 
axillary fold, measuring about one by one and one half 
centimeters.  It was slightly depressed, non-adherent, and 
non-tender.  There was no pain or adherence to underlying 
tissue.  The texture of the skin was smooth and the scars 
were stable.  There was no keloid formation and the color was 
the same as the surrounding skin.  The examiner noted that 
one of the scars caused limitation of motion of the right 
shoulder.  The diagnosis was healed scar, right arm, residual 
of gunshot wound with injury to muscle groups V and VI, 
moderately severe right major arm with limitation of the 
elbow.

A VA neurological examination was also conducted in August 
2004.  The examiner noted that he had reviewed the claims 
file.  The veteran reported that his right forearm and arm 
was very weak and that he had a powerless grip.  He also 
noted that his right upper extremity had numbness.  He 
indicated that he was not taking any kind of medication.  
Physical examination revealed 2/5 strength on the right arm, 
forearm, and hand.  Hypoesthesia was noted.  The diagnoses 
were radial neuropathy on the right, and bilateral carpal 
tunnel syndrome.

On VA muscle, joint, hand, and bones examinations in August 
2004, the veteran reported pain in his right shoulder, elbow, 
and wrist, with flare-ups two to four times per month.  The 
examiner indicated that functional impairment during flare-
ups would be moderate.  He identified muscle groups V and VI 
in the right arm, and muscle group II in the right shoulder 
as those groups affected by the in-service injury.  He 
indicated that interference with daily activities was 
moderate.  He noted that there was slight tissue loss in the 
right arm, with a circumference of 35 centimeters as opposed 
to the left, which was measured at 36 centimeters.  There 
were no adhesions.  There was no evidence of muscle 
herniation.  Right hand grip was noted to be fair, and left 
hand grip was good.  The examiner stated that the muscle 
groups could move the joints independently through useful 
ranges of motion but with limitation of motion due to pain 
and weakness of the right upper extremity.  He also noted 
that the veteran could not endure repetitive lifting and 
carrying on the right during flare-ups.  

On joints examination, the examiner noted the veteran's 
report of a feeling of warmth on his scapula, pain, 
stiffness, and weakness.  The veteran reported a stabbing 
type pain in the right arm two to four times per month.  The 
examiner indicated that there would be moderate functional 
impairment during flare-ups.  The veteran denied episodes of 
dislocation or recurrent subluxation.  There were no 
constitutional symptoms.  The examiner noted that the veteran 
had limitation in lifting objects using his right upper 
extremity, and that he had pain when raising his right upper 
extremity from 90 to 180 degrees.  Range of motion testing of 
the right shoulder revealed forward flexion to 90 degrees 
with positive weakness, abduction to 90 degrees, external 
rotation to 70 degrees, internal rotation to 70 degrees.  
Range of motion testing of the right elbow and forearm 
revealed elbow extension to zero degrees, flexion to 140 
degrees, forearm supination to 70 degrees, pronation to 70 
degrees, wrist dorsiflexion to 20 degrees, palmar flexion to 
50 degrees, radial deviation to 10 degrees, and ulnar 
deviation to 25 degrees.  The examiner estimated that on 
flare-up, forward flexion of the shoulder would be limited to 
80 degrees, abduction to 80 degrees, external rotation to 60 
degrees, and internal rotation to 60 degrees; elbow extension 
would remain at zero degrees, flexion would be limited to 130 
degrees, forearm supination to 60 degrees, and pronation to 
60 degrees; wrist dorsiflexion would be limited to 10 
degrees, palmar flexion to 40 degrees, radial deviation to 5 
degrees, and ulnar deviation to 20 degrees.  X-rays of the 
veteran's right hand were negative for fracture, dislocation, 
or bone rarefaction.  The joint spaces were preserved and 
there was no abnormal soft tissue calcification seen.  X-rays 
of the veteran's right shoulder were negative for fracture 
and dislocation.  There was no sign of post-traumatic 
arthritic changes and the joint spaces were preserved.  The 
diagnosis was residual of gunshot wound to the right arm, 
scars healed with injury to muscle groups V and VI with 
limitation of elbow; residual of gunshot would to the right 
arm with injury to muscle group II and limitation of motion 
of the right shoulder.    

With respect to the veteran's right hand, the examiner noted 
the veteran's report of weakness and stated that the veteran 
was right handed.  The veteran described flare-ups two to 
three times per week.  He indicated that he could not hold 
objects for too long.  Physical examination revealed the 
veteran's ability to approximate the proximal transverse 
crease of the palm.  The veteran could not approximate the 
finger by 0.5 centimeter with the right thumb or oppose the 
fingers by one inch.  Grip strength was 4/5.  The diagnosis 
was residual of gunshot wound to the right arm with brachial 
plexus injury with limitation of the elbow.

Further examination of the veteran's right shoulder was also 
carried out by the orthopedic examiner in August 2004.  There 
was no evidence of osteomyelitis.  The veteran had limitation 
in lifting and carrying objects with his right upper 
extremity.  There was no evidence of malunion, nonunion, 
loose motion, or false joint.  There was no edema.  The 
veteran had pain when elevating his arm.  There was no 
ankylosis.  

A VA joints examination was conducted in April 2007.  The 
veteran's history was reviewed.  He reported giving way, 
instability, pain, stiffness, and weakness of the right arm.  
He denied episodes of dislocation or subluxation, locking, 
and effusion.  He indicated that he did not use his right arm 
as it caused severe pain.  Range of motion testing of the 
right elbow revealed extension to zero degrees, flexion to 90 
degrees with pain throughout, pronation to 80 degrees with 
pain throughout, and supination to 80 degrees with pain 
throughout; the examiner noted that after repetitive use, 
these ranges were limited an additional 10 degrees.  The 
right shoulder had 90 degrees of flexion with pain 
throughout, abduction to 90 degrees with pain throughout, 
external rotation to 70 degrees with pain throughout, and 
internal rotation to 70 degrees with pain throughout; the 
examiner stated that after repetitive use there was an 
additional 10 degrees of limitation.  There was no evidence 
of bone loss, ankylosis, or recurrent shoulder dislocations.  
The diagnosis was gunshot wound to the upper right arm with 
injury to the brachial plexus with limitation of elbow 
motion.  This examiner concluded that the disability 
prevented chores, shopping, sports, exercise, recreation and 
feeding.  He indicated that there was otherwise moderate 
effect on activities of daily living, such as bathing, 
dressing, toileting, and grooming.

On VA hand examination in April 2007, the examiner concluded 
that the veteran had mild or moderate impairment of his right 
upper extremity.  She indicated that he had some difficulty 
self feeding, dressing, bathing, grooming, and toileting.  

Various VA examinations were also carried out in May 2007.  
On neurological examination, the veteran's history was 
reviewed.  The veteran reported that his right arm condition 
had deteriorated and that he could no longer sign his 
signature.  He added that he had numbness and parasthesias.  
Physical examination revealed 4/5 strength of the right upper 
extremity and poor grip.  Sensory function testing was 
decreased for vibration, pain, and light touch in the right 
hand.  Reflexes were 1+.  There was no muscle atrophy and no 
abnormal tone or bulk.  The diagnosis was radial neuropathy 
on the right.  The examiner noted poor grip, neuritis, and 
neuralgia.  He indicated that paralysis was absent.  He 
indicated that the effect on daily activities such as chores, 
shopping, and exercise was moderate.  He noted that the 
disability prevented sports, and that there was no effect on 
activities such as recreation, traveling, bathing, dressing, 
toileting, and grooming.  

The May 2007 VA muscles examination report indicates the 
veteran's complaint of pain and numbness in the right arm as 
well as right shoulder pain.  The examiner noted that the 
gunshot wound was through-and-through and that it was not 
initially infected.  He indicated that there was also an 
injury to the brachial plexus with pain, fatigability, and 
weakness, as well as numbness and tingling in the right upper 
extremity.  The veteran reported flare-ups every two to three 
weeks and the examiner noted that their severity was 
moderate.  Muscle strength in muscle group II was noted to be 
3/5.  In muscle group V strength was 3/5 and in muscle group 
VI strength was 3/5.  There was positive weakness in the 
right upper extremity and weak hand grip.  The entry wound 
scar was described as slightly depressed, non-tender and non-
adherent, measuring about one half by one centimeter.  The 
exit wound scar was described as slightly depressed, non-
adherent, and non-tender, measuring about one by one and one 
half centimeters.  The examiner indicated that there were no 
residuals of tendon or bone damage, and no evidence of muscle 
herniation.  There was evidence of loss of muscle substance, 
with the right arm and forearm measuring one centimeter less 
than the left.  X-rays revealed a normal right shoulder, 
elbow, hand, and wrist.  The examiner concluded that the 
effect of the disability on activities of daily living was no 
more than moderate.  

On VA hand examination in June 2008, the veteran's history 
was reviewed.  The examiner noted that there was a history of 
flare-ups of right hand symptoms to include all fingers.  The 
veteran reported that flare-ups occurred two times per week.  
He noted that he was unable to grasp firmly with his right 
hand during a flare-up and that he was unable to hold on to 
light objects during flare-ups.  There was a gap of less than 
on inch on attempt to approximate the thumb pad and tips of 
the fingers.  There was also a gap between the fingers and 
the proximal transverse crease of the hand on maximal flexion 
of the fingers.  There was moderate decreased strength for 
pushing, pulling, and twisting.  The examiner noted that the 
long, ring, and little fingers were extended due to the 
brachial nerve injury.  There was pain on active motion and 
after repetitive use.  The diagnosis was injury to the right 
brachial plexus with ankylosis of three fingers due to 
gunshot wound.  The examiner concluded that the effect of the 
condition on sports was severe, and was otherwise mild to 
moderate.  


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.  In this case, the revised schedule was not promulgated 
to substantively change the criteria, but rather "to update 
this portion of the rating schedule to ensure that it uses 
current medical terminology and unambiguous criteria."  62 
Fed. Reg. at 30,235.

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe. 
Separate evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation.  38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue- pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non-major side 
indicate severe impairment of function.  38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves).  A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged.  Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  38 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  
See 62 Fed. Reg. 30,237-240 (1997).  For instance, 38 C.F.R. 
§ 4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Gunshot wounds often result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups.  See 38 C.F.R. § 4.47 (2008).  Muscle Group 
(MG) damage is categorized as slight, moderate, moderately 
severe and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2008).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2008).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include nine muscle groups for the shoulder girdle and arm 
(Diagnostic Codes 5301 through 5309), three muscle groups for 
the foot and leg (Diagnostic Codes 5310 through 5312), and 
six muscle groups for the pelvic girdle and thigh (Diagnostic 
Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined only under the 
provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For 
compensable muscle groups which are in the same anatomical 
region but do not act on the same joint, the evaluation of 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  38 C.F.R. § 4.55(e).  

Under DC 5301 through DC 5323, disabilities resulting from 
muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type 
of injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

Moderately severe disability of muscles--
(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History 
and complaint.  Service department record 
or other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings. 
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Severe disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound due to high-velocity 
missile, or large or multiple low 
velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.  See 38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The criteria of 38 C.F.R. § 4.56 are guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 
(2006).



	Gunshot Wound of the Right Arm with Brachial Plexus 
Injury

This disability is rated as 40 percent disabling under 
Diagnostic Codes 8512-5222.   The hyphenated diagnostic code 
in this case indicates that paralysis of the lower radicular 
group, under Diagnostic Code 8512, is the service-connected 
disorder and that favorable ankylosis of three digits of one 
hand, under Diagnostic Code 5222, is a residual condition.

Neurologic disabilities are rated on a scale from mild 
incomplete paralysis to complete paralysis for the nerve or 
nerve group involved.  38 C.F.R. § 4.124a (2008).  The term 
"incomplete paralysis," with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than that which occurs for a complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.124a.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2008).

Under 38 C.F.R. 4.124a, Diagnostic Code 8512, for paralysis 
of the lower radicular group, a 20 percent rating is assigned 
when there is mild incomplete paralysis.  Moderate incomplete 
paralysis corresponds to a 40 percent rating for a major 
extremity.  Severe incomplete paralysis corresponds to a 50 
percent rating for a major extremity.  Where there exists 
complete paralysis, with paralysis of all intrinsic muscles 
of the hand, and some or all flexors of the wrist or fingers 
(and substantial loss of use of the hand), a 70 percent 
rating is warranted for the major extremity.  Also, 
Diagnostic Codes 8612 and 8712 correspond to neuritis and 
neuralgia affecting the lower radicular nerve group, 
respectively.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5222, favorable 
ankylosis of the long, ring, and little fingers dominant hand 
warrants a 30 percent rating.  Under that code, favorable 
ankylosis of the thumb and any two fingers warrants a 40 
percent evaluation for the dominant hand.  Diagnostic Code 
5220 provides a 50 percent evaluation where there is 
favorable ankylosis of all five digits of the dominant hand, 
and Diagnostic Code 5221 provides a 50 percent evaluation for 
favorable ankylosis of the thumb and any three fingers of the 
dominant hand.

Having carefully reviewed the evidence, the Board has 
concluded that an evaluation in excess of 40 percent is not 
warranted for this disability.  The record discloses that the 
veteran suffers from neuralgia and neuritis, but that 
paralysis is not present.  Although weakness has been noted, 
the veteran does retain some function of his right hand.  
Examiners have concluded that the effect of this disability 
on daily activities is moderate, and right hand grip is noted 
to be fair.  Strength is only moderately decreased for 
pushing, pulling, and twisting.  Testing has shown that the 
veteran can approximate the fingers and the proximal 
transverse crease with his right thumb within one inch.  
There is no evidence of ankylosis of the thumb which would 
warrant a higher evaluation, nor is there evidence of 
ankylosis of all digits of the right hand.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds 
the veteran's own reports of symptomatology to be credible. 
Nevertheless, neither the lay nor medical evidence reflects 
the functional equivalent of symptoms required for a higher 
evaluation.

In reaching this conclusion, the Board has considered the 
veteran's statements pertaining to this disability.  However, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that the currently assigned evaluation for this disability is 
appropriate.

The evidence preponderates against the claim.  Accordingly, 
an increased evaluation for this disability is denied.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

	Gunshot Wound of the Right Arm, Muscle Groups V and VI

The evidence in this case indicates that the veteran's 
gunshot injury involves muscle groups V and VI of the right 
(dominant) elbow.  MG V encompasses the flexor muscles of the 
elbow, including the biceps, brachailis and brachioradialis.  
The function of MG V is supination of the elbow.  Diagnostic 
Code 5305 provides a 10 percent rating for a moderate injury, 
a 30 percent rating for moderately severe injury, and a 40 
percent rating for severe injury of this muscle group.  38 
C.F.R. § 4.73, DC 5305 (2008).

Disabilities of Muscle Group VI are rated according to DC 
5306.  The function of MG VI is extension of the elbow, and 
this group encompasses the extensor muscles of the elbow, 
including the triceps aconeus.  A 10 percent rating is 
assignable for moderate disability of Muscle Group VI of the 
dominant extremity, a 30 percent rating is assignable for a 
moderately severe disability, and a 40 percent rating is 
assignable for a severe disability.  38 C.F.R. § 4.73, DC 
5305 (2008).

The Board has reviewed all the evidence of record, the 
statements of the case and the rating decisions contained in 
the file.  The basis of the assignment of the 30 percent 
evaluation is not clear.  However, historically, when there 
were two muscle injuries in the same region affecting the 
same joint, there would be a single evaluation with elevation 
if each wound were compensably disabling.  The Board 
concludes that it is most likely, based upon through and 
through wounds to muscle groups V and VI, that each was 
moderate in degree and the disability was elevated one step 
so that the combined evaluation was rated as moderately 
severe.  The rating schedule was amended in 1997.  In 
pertinent part, through and through wounds with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  The rating code no longer 
specifically provides for elevation of the assigned 
evaluation when there are two muscle injuries affecting a 
single joint.

Therefore, muscle groups V and VI would be entitled to 
separate evaluations of 10 percent each, based upon the facts 
and the provisions of 38 C.F.R. § 4.56(b).  However, the 
Board has no intent to reduce the veteran's evaluation.  
38 U.S.C.A. § 1155.  Clearly, the veteran is better off 
receiving a single 30 percent evaluation than two separate 10 
percent evaluations.  

The record also establishes that the veteran has a separate 
evaluation for MG II.  The current regulation would seem to 
require that since there are two muscle group injuries in the 
same area that act upon separate joints, a single evaluation 
would be assigned for the most severely injured muscle group 
which would be increased by one level and used for the 
combined evaluation.  However, it stands that if groups V and 
VI are to remain as a single evaluation, then muscle group II 
should be separately rated.  (A separate 20 percent 
evaluation and a separate 30 percent evaluation are better 
than the alternative.)  In sum, the change to the rating 
schedule is not beneficial to the appellant.

With the above discussion in mind, and upon review of the 
evidence pertaining to this disability, the Board finds that 
the currently assigned 30 percent evaluation is appropriate.  
The record discloses that disability of Muscle Group VI is 
moderate, with no limitation of extension of the elbow, but 
strength of 4/5 on examination.  Only slight tissue loss has 
been reported by examiners.  With respect to Muscle Group V, 
the record demonstrates that there was no damage to tendons, 
bones, or joints as a result of the original injury.  Only 
slight tissue loss has been recorded.  There is no evidence 
of muscle herniation or adhesion.  Flexion of the right elbow 
has been full on repeated examination, and the August 2004 VA 
examiner stated that on flare-up, there would be a loss of 
only 10 degrees, with flexion to 130 degrees.  Weakness has 
been noted to be no more than moderate.

The current evaluation contemplates moderately severe injury, 
apparently based on an elevated (increased one level) 
evaluation under the criteria for injury to Muscle Group V.  
A higher evaluation requires evidence of severe injury, 
demonstrated by ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the track of a 
high velocity missile.  The record does not reflect such 
findings.  Moreover, there is no X-ray evidence of retained 
foreign bodies indicating intermuscular trauma and no 
evidence of adhesions or muscle herniation.  The Board 
additionally notes that repeated examination has resulted in 
statements by examining physicians that the effect of this 
disability is generally moderate.  In summary, severe muscle 
disability is not shown by the evidence of record.  Moreover, 
neither muscle group injury is separately considered 
moderately severe under the appropriate diagnostic criteria.  
In summary, the disability to Muscle Groups V and VI is no 
more than moderate for each muscle group, resulting in a 10 
percent evaluation for each.  Such results in a combined 
evaluation of 20 percent under the current regulation.  As 
noted above, the Board has no intent to reduce the veteran's 
evaluation, and he benefits from the 30 percent evaluation 
assigned under the former regulation.  

The Board has also considered whether a higher evaluation is 
warranted pursuant to the criteria for limitation of motion 
of the elbow.  In this regard, the a 40 percent evaluation 
requires the functional equivalent of flexion limited to 55 
degrees or extension limited to 100 degrees.  As noted, the 
veteran retains nearly full range of motion, with a predicted 
loss of only 10 degrees of flexion on flare-up.  As such, a 
higher evaluation is not available under the criteria for 
limitation of motion of this joint.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds 
the veteran's own reports of symptomatology to be credible. 
Nevertheless, neither the lay nor medical evidence reflects 
the functional equivalent of symptoms required for a higher 
evaluation.

In reaching this conclusion, the Board has considered the 
veteran's statements pertaining to this disability.  However, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that the currently assigned evaluation for this disability is 
appropriate.

The evidence preponderates against the claim.  Accordingly, 
an increased evaluation for this disability is denied.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

	Gunshot Wound of the Right Arm, Muscle Group II

This disability is evaluated as 20 percent disabling pursuant 
to Diagnostic Code 5302, for injury to the extrinsic muscles 
of the shoulder girdle.  Under Diagnostic Code 5302, a 20 
percent evaluation is warranted for moderate muscle 
disability of the dominant side.  A 30 percent evaluation is 
assignable for moderately severe disability, and a 40 percent 
devaluation is warranted for severe muscle disability.  As 
noted, limitation of motion associated with this disability 
is contemplated under these criteria, as set forth at 38 
C.F.R. § 4.56(d).

Having carefully reviewed the evidence pertaining to this 
claim, the Board has concluded that a higher evaluation is 
not warranted.  Repeated examination has demonstrated that 
the veteran retains good motion of his right shoulder.  X-
rays have revealed a normal right shoulder.  The August 2004 
VA examiner estimated that forward flexion and abduction of 
the right shoulder would be to 80 degrees on flare-up.  There 
is no evidence of malunion, nonunion, loose motion, or false 
joint.  There is no evidence of bone loss, ankylosis, or 
recurrent shoulder dislocations associated with this 
disability.  

The currently assigned 20 percent evaluation contemplates 
moderate muscle disability with lowered threshold of fatigue 
after average use and some loss of deep fascia or muscle 
substance.  A higher evaluation requires the presence of 
moderately severe muscle disability, with a history of 
debridement or prolonged infection and inability to keep up 
with work requirements.  A higher evaluation under this 
criteria also requires the presence of loss of deep fascia, 
muscle substance, or normal firm resistance on palpation; and 
positive evidence of impairment on tests of strength and 
endurance.  

The Board acknowledges that the veteran has weakness of his 
right upper extremity as the result of the gunshot wound in 
service.  However, his shoulder symptoms are accurately 
contemplated by the criteria for moderate muscle disability.  
The record demonstrates that there is no history of 
debridement or prolonged infection.  There is no loss of deep 
fascia, muscle substance, or normal firm resistance on 
palpation which would warrant a higher evaluation for muscle 
disability.

The Board has also considered whether a higher evaluation 
might be assignable under the criteria for limitation of 
motion of the shoulder.  A higher evaluation requires the 
functional equivalent of limitation of motion of the arm to 
midway between the side and shoulder level.  Such is not 
shown.  The Board additionally notes that there is no 
evidence of malunion, nonunion, loose motion, false joint, 
bone loss, ankylosis, or recurrent shoulder dislocations 
which might qualify this disability for a higher evaluation.  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds 
the veteran's own reports of symptomatology to be credible.  
Nevertheless, neither the lay nor medical evidence reflects 
the functional equivalent of symptoms required for a higher 
evaluation.

In reaching this conclusion, the Board has considered the 
veteran's statements pertaining to this disability.  However, 
the more probative evidence consists of that prepared by 
neutral skilled professionals, and such evidence demonstrates 
that the currently assigned evaluation for this disability is 
appropriate.

The evidence preponderates against the claim.  Accordingly, 
an increased evaluation for this disability is denied.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


Earlier Effective Date for TDIU

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service- 
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability). Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  For the purpose of 
one 6o percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 
4.16(b), a TDIU might be awarded even if the requisite 
schedular criteria is not met if a claimant is nevertheless 
shown to be "unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities".

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.

Review of the claims file discloses that the combined 
evaluation for the veteran's gunshot wound residuals was 60 
percent from October 1950 and 70 percent from August 1965.  
As such, as of October 1950 the veteran met the criteria for 
consideration of total disability under § 4.16(a).  However, 
the record also discloses that following a Board decision in 
December 1982 which denied increased ratings for the 
veteran's service-connected disabilities, the veteran did not 
submit correspondence regarding his disabilities until March 
1990.  At that time, the veteran submitted a claim of 
entitlement to a TDIU.  In response the RO issued a June 1990 
letter asking for evidence showing the severity of the 
veteran's service connected disabilities.  Although the 
veteran had contact with the RO concerning dependency  and 
the amount of his benefits, he did not submit the requested 
evidence.  

Subsequently, the veteran submitted a claim for increase in 
December 1992.  In response, the RO obtained VA treatment 
records which reflect treatment for shoulder complaints in 
October and November 1992 and specialized testing as the 
result of the veteran's complaints.  TDIU was granted in 
February 1997, and in August 2007 the RO assigned an 
effective date of November 27, 1992, construing the VA 
treatment records as an informal claim for increase.

Having carefully reviewed the record, the Board finds that an 
effective date of October 21, 1992 is warranted for TDIU.  
The Board notes that once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
on individual unemployability.  Roberson v. Principi, 251 
F.3d 1378 (2001).  In this case the Board finds that the 
October 21, 1992 treatment record constitutes an informal 
claim for a total rating.  However, an effective date earlier 
than October 21,1992 is not warranted.  In this regard the 
Board notes that although the veteran was asked for evidence 
of unemployability as early as June 1990, the veteran failed 
to affirmatively respond to the RO's request.  Moreover, 
despite the regular correspondence between the veteran and VA 
during the period between his TDIU application in March 1990 
and his December 1992 request for increase, he did not submit 
evidence demonstrating or asserting unemployability.  

As the record is devoid of evidence demonstrating 
unemployability prior to October 21, 1992, the Board finds 
that an effective date of October 21, 1992 and no earlier, is 
appropriate for the grant of a total rating due to 
unemployability due to service connected disability.




ORDER

Entitlement to an increased evaluation for residuals, gunshot 
wound of the right arm with brachial plexus injury and 
ankylosis of three fingers is denied.

Entitlement to an increased evaluation for residuals, gunshot 
wound of the right arm with damage to Muscle Groups V and VI 
is denied.

Entitlement to an increased evaluation for residuals, gunshot 
wound of the right arm with damage to Muscle Group II and 
right shoulder involvement is denied.

Entitlement to an effective date of October 21, 1992 for a 
TDIU is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


